Citation Nr: 0404152	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-05 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from September 1944 to August 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon, which granted entitlement to 
service connection for PTSD and assigned a 10 percent rating, 
effective June 25, 2001.

By rating action of the RO dated in January 2003, the 
disability rating for the veteran's service-connected PTSD 
was raised to 30 percent, effective June 25, 2001.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to moderate symptoms; it is not productive of 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSION OF LAW

The schedular criteria for the initial assignment of a 
disability evaluation greater than 30 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA satisfied this duty by means of a letter 
to the veteran from the RO dated in November 2001 and the 
discussions in the August 2002 and January 2003 rating 
decisions, the January 2003 Statement of the Case (SOC), and 
the June and November 2003 Supplemental Statements of the 
Case (SSOC).  The November 2001 letter was issued prior to 
initial adjudication, thus the veteran was provided the 
requisite notice as required by the VCAA.

The notification letter sent to the veteran in November 2001 
also properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  Although the RO told the veteran that he should 
submit additional evidence within 60 days, he was also told 
that in order to be considered for the earliest effective 
date based on the current claim, any evidence submitted 
should be received by the RO within one year of the date of 
the letter.  Additionally, an amendment to the VCAA was 
recently enacted clarifying that the one-year period within 
which evidence may be submitted does not prohibit VA from 
making a decision on a claim before expiration of that time 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____)  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's available service 
medical records and post-service VA  treatment records.  The 
veteran denied receiving any private treatment for PTSD.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded VA examinations in February 
2002 and June and November 2003.  Accordingly, the 
requirements of the VCAA have been met by the RO to the 
extent possible.


Higher rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2003), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2003).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2003); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
 -- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

The veteran's service-connected PTSD is currently rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).   Anxiety disorders, which include PTSD, 
are rated under the criteria set forth in Diagnostic Code 
9440.  Under this criteria, a 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2003).

In a rating action of the RO dated in August 2002, the 
veteran was awarded entitlement to service connection for 
PTSD.  He was assigned a 10 percent disability rating 
effective June 25, 2001.  In January 2003, the RO determined 
that the veteran's service-connected PTSD warranted a 
disability rating of 30 percent  effective June 25, 2001.

VA outpatient treatment records dated from 2001 to 2003 show 
that the veteran was treated intermittently for symptoms 
associated with PTSD, which included depressed mood, anxiety, 
and suspiciousness.

A VA examination report dated in February 2002 shows that the 
veteran reported having sleep impairment with nightmares.  He 
was alert, oriented, and appeared in good reality contact.  
He showed no signs of psychosis and his thoughts were clear, 
logical, and sequential.  Cognitive functioning appeared 
grossly intact based upon his performance on simple mental 
status tasks.  He denied suicidal or homicidal ideation.  He 
indicated having last worked in the early 1980s and that he 
had been self-employed.  He has never been married and was 
last involved with a significant other in 1980.  He currently 
lived alone and was able to bathe, dress and groom himself.  
He reported that his sleep had been poor since he returned to 
service during World War II.  He would experience several 
nightmares a week in which he relived combat activities in 
Okinawa.  He added that he previously had several close 
friends, but they had passed away.  He reported an 
exaggerated startle response and feeling hypervigilant.  The 
diagnosis was chronic, mild PTSD and alcohol dependence, in 
full sustained remission.  The VA examiner concluded that the 
veteran had a mild occupational and social interference from 
signs of PTSD throughout his life.  A GAF score of 61 was 
provided.  

A VA progress note from the veteran's licensed professional 
counselor dated in October 2002 suggests that the veteran was 
the most active participant in his support group, reporting 
trouble with nightmares and poor sleep.  It was concluded 
that he lived his life with severe PTSD symptoms at some cost 
to quality of life.

A VA examination report dated in June 2003, conducted by the 
same examiner that saw him in February 2002, shows that the 
veteran indicated he had applied for an increase in his 
service-connected disability primarily because he was 
dissatisfied with his rating in comparison to other World War 
II combat veterans who had attended a PTSD group with him.  
He added that he felt that because he was involved in heavy 
infantry combat throughout the South Pacific in World War II, 
he should have received a rating as high as the other members 
of the group who were also infantry soldiers.  He noted that 
his rating was equivalent to the "rear echelon" soldiers in 
his PTSD group.  The examiner indicated that he explained 
that the level of service connection is associated with the 
intensity and frequency of PTSD symptoms rather than the 
intensity of the original stressor.

On examination, the veteran's speech was fluent.  Cognitive 
functioning appeared grossly intact for simple tasks.  He 
denied suicidal and homicidal ideation, intention and plan.  
Affect was appropriate to topics of conversation and his mood 
appeared euthymic.  His last occupation was working out of 
his garage as a vinyl roof installer.  He reportedly was able 
to complete this work successfully, in spite of drinking, 
because of his meticulous attention to detail and hard work.  
He suggested he got along well with persons he contracted 
with as well as his employees.  He lived alone throughout his 
life.  He had significant others from time to time but he 
complained that he would find it difficult to feel close to 
other people.  He felt untrustworthy of others.  He was not 
interested in close, intimate relationships.  He stated that 
he continued to suffer frequent nightmares in which he 
relived combat experienced.  He reported that he was 
frequently irritable and had an exaggerated startle response.  
He felt hypervigilant and would avoid large crowds.  He felt 
emotionally distant from others and for this reason, 
apparently remained unattached throughout his life.  The 
diagnosis was chronic and mild PTSD with a GAF of 61.

In October 2003, the veteran attended an informal conference 
before a Decision Review Officer of the RO.  He reported 
experiencing nightmares at least 3 to 4 times per week.  He 
reported problems with anger and stated that he would avoid 
crowds.  He indicated that he continued to attend group 
therapy at the Portland VA Medical Center.  He also expressed 
dissatisfaction with his recent VA examination.

A VA examination report dated in November 2003, conducted by 
a different examiner, shows that the veteran reported 
continued nightmares, limited ability to be close to others, 
and feelings that he could not trust others.  He reported 
having only a few close friends and that he continued to live 
independently, maintaining an active lifestyle, with 
involvement in activities such as golf, and tending to his 
house, yard and garden.  He was alert and oriented.  His mood 
was mildly depressed with frequent expression of 
irritability.  He expressed himself well and his thinking was 
generally goal directed.  His judgment was fair, insight was 
limited at times, and memory was intact as he was able to 
remember specific and detailed information.  There were no 
reported suicidal or homicidal ideations, nor were there any 
auditory or visual hallucinations.  There was no evidence of 
psychosis.  The diagnosis was mild to moderate chronic PTSD; 
rule out dysthymia, and alcohol dependence in full remission.  
A GAF of 55 was provided.  The examiner concluded that the 
veteran's symptoms had persisted at about the same level as 
noted during previous evaluations. 

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  The VA 
examinations conducted in February 2002 and June and November 
2003 all characterize the veteran's disability as being 
manifested by mild to moderate PTSD.  The GAF codes of 61 
assigned in February 2002 and June 2003 suggest some mild 
symptoms or some difficulty in social or occupational 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships.  The more recent GAF 
of 55 which was assigned is indicative of moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  The Board finds each of the VA examination 
reports to be probative of a PTSD disability that has been 
consistently at the same level, as based upon review of the 
entire claims folder and detailed examination of the veteran.  
Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).

The Board is cognizant of the October 2002 counselor's 
classification of the veteran's PTSD as severe.  However, as 
noted above, the use of such terminology by professionals, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2003).  The medical evidence 
does not show that the veteran's symptoms are currently 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  To the contrary, the evidence rules 
out most of these kinds of symptoms.  While the veteran has 
exhibited some depression, his thoughts have been described 
as clear, logical, sequential and goal directed and his 
cognitive functioning as intact.  His affect was also 
described as appropriate.  His speech was noted to be fluent 
and the veteran expressed himself well.  His judgment was 
also fair, and his memory was intact.  Although the veteran 
has described problems with relationships, he reported having 
worked for the local fire department for seventeen years and 
more recently establishing a business installing vinyl car 
roofs and detail features on cars.  He added that he 
maintained relationships with his employees as part of his 
business.  Moreover, as noted above, the November 2003 
examiner opined that the GAF score was 55, indicating no more 
than a moderate degree of psychiatric impairment, which is 
consistent with the examination findings reported at that 
time. 

The veteran's statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).   

In view of the foregoing, the Board finds that the veteran's 
PTSD is not of such severity and persistence to warrant a 50 
percent rating.  The preponderance of the evidence is against 
the assignment of an evaluation in excess of 30 percent.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9440 (2003).  A 70 
or 100 percent disability evaluation under this diagnostic 
code would require an even more severe degree of impairment, 
which has not been shown by the record.

Given the record as described above, there is no basis for 
awarding an increased disability evaluation for the service-
connected PTSD.  The preponderance of the evidence is against 
the claim for a higher disability evaluation.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to the initial assignment of a disability rating 
in excess of 30 percent for service-connected PTSD is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



